COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-07-006-CR
                                                

 
JAMES MORGAN LEWIS                                                       APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
         FROM COUNTY CRIMINAL
COURT NO. 1 OF DENTON COUNTY
----------
MEMORANDUM OPINION[1]
AND JUDGMENT
----------
We
have considered appellant=s AWithdrawal
Of Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P.
43.2(f).                                                                                                                                                                                                                                           PER
CURIAM
 
PANEL D:   MCCOY,
J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 




DELIVERED: February 15, 2007                                                      




[1]See Tex. R. App. P. 47.4.